In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Superintendent of the Green Haven Correctional Facility that the petitioner had violated a rule of the facility, the petitioner appeals from a judgment of the Supreme Court, Dutchess County (Weiner, J.), entered October 23, 1985, which dismissed the petition.
Ordered that the judgment is affirmed, without costs or disbursements.
The claims raised on this appeal were not raised in the appellant’s petition in the Supreme Court, Dutchess County. Accordingly, they are not preserved for appellate review (CPLR 5501 [a] [3]). Mangano, J. P., Thompson, Bracken and Spatt, JJ., concur.